                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    JASPER L. DOCKERY,                                No. 4:20-CV-01676

                 Plaintiff.                           (Judge Brann)

         v.

    BALTAZAR, WARDEN, et al.,

                Defendants.

                                        ORDER

                                     MAY 19, 2021

        In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

        1.      Defendants’ motion to dismiss1 is GRANTED;

        2.      Plaintiff’s complaint is DISMISSED with prejudice in its entirety;

        3.      The Clerk of Court is further directed to CLOSE this case;

        4.      Any appeal from this order is deemed frivolous and not in good faith.

                See 28 U.S.C. § 1915(a)(3).


                                                BY THE COURT:


                                               s/ Matthew W. Brann
                                               Matthew W. Brann
                                               United States District Judge


1
     Doc. 16.
